UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4756



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARTIE PATTERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-99-36)


Submitted:   February 27, 2004            Decided:   March 12, 2004


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney,
Karen B. George, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Artie    Patterson’s        supervised   release     was   revoked

following   his     sale   of   crack    cocaine.    He    was   sentenced   to

thirty-six months of imprisonment.            On appeal, his counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

alleging that there are no meritorious claims on appeal but raising

the following issue: whether the district court erred because it

sentenced him outside the guideline range as calculated under U.S.

Sentencing Guidelines Manual (“USSG”) § 7B1.4, p.s. (2002).

            As counsel concedes, this claim fails because sentencing

ranges as set out in USSG § 7B1.4 are advisory and not binding.

United States v. Davis, 53 F.3d 638, 640-41 (4th Cir. 1995).

            We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.         Accordingly, we affirm.        This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED

                                    - 2 -